DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7, 8, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 4, 7, 15, and 20 of U.S. Patent No. 10,787,339.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1, 3, 5, 7, 8, 16 and 18 are included in and/or can be gleaned from Claims 1, 3, 4, 7, 15, and 20 of U.S. Patent No. 10,787,339.
Specifically, it would have been obvious to one of ordinary skill in the art that the pipe deployment system comprising: wherein the pipe deployment equipment comprises: an pipe deployment equipment, equipment guide plate; and a braking assembly configured to facilitate controlling deployment speed of a pipe segment from a pipe reel loaded on the pipe deployment equipment; and an adapter head, wherein the adapter head comprises: an adapter shaft configured to be partially inserted through a shaft opening in the pipe reel and to matingly interlock with the braking assembly; and an adapter guide plate secured circumferentially around the adapter shaft, wherein the adapter guide plate is configured to engage the equipment guide plate on the pipe deployment equipment to facilitate properly aligning the pipe reel with the pipe deployment equipment as set forth in Claim 1; the braking assembly of the pipe deployment equipment comprises a brake wheel that is keyed with one or more flat inner surfaces; and the adapter shaft of the adapter head is keyed with one or more flat outer surfaces that are configured to be aligned with the one or more flat surfaces on the brake wheel in the braking assembly to facilitate matingly interlocking the braking assembly with the adapter head as set forth in Claim 3; the adapter head comprises: a rotation control plate secured circumferentially around the adapter shaft; and a rotation control pin secured to the rotation control plate, wherein the rotation control pin is configured to be disposed between adjacent reel spokes in the pipe reel to facilitate tying rotation of the adapter head with rotation of the pipe reel as set forth in Claim 5; the another adapter head, wherein the another adapter head comprises: another adapter shaft configured to be partially inserted through another shaft opening in the pipe reel; and another adapter guide plate secured circumferentially around the another adapter shaft, wherein: the pipe deployment equipment comprises another equipment guide plate spaced apart from the equipment guide plate; and the another adapter guide plate is configured to engage the another equipment guide plate on the pipe deployment equipment to facilitate properly aligning the pipe reel with the pipe deployment equipment as set forth in Claim 7; the support shaft configured to be secured to the adapter head, inserted through the shaft opening in the pipe reel, and secured to the another adapter head to facilitate supporting weight of the pipe reel as set forth in Claim 8 of the instant invention correspond to the pipe deployment system comprising: a pipe reel, wherein: the pipe reel comprises a first reel end, a second reel end, and a reel drum coupled between the first reel end and a second reel end; and the pipe reel is configured to enable a pipe segment comprising tubing that defines a pipe bore and a fluid conduit implemented in an annulus of the tubing to be wrapped on the reel drum; a brake assembly comprising a brake wheel having a shaft socket keyed with one or more flat inner surfaces; and a shaft adapter assembly comprising an adapter head configured to be coupled between the pipe reel and the brake assembly to enable the pipe deployment system to control deployment speed of the pipe segment from the pipe reel using the brake assembly, wherein the adapter head comprises: an adapter shaft keyed with one or more flat outer surfaces, wherein the adapter shaft is configured to matingly interlock with the shaft socket of the brake assembly and to be partially inserted through the first reel end of the pipe reel; and a rotation control pin coupled to the adapter shaft via a rotation control plate, wherein the rotation control pin is configured to be inserted between adjacent reel spokes in the first reel end of the pipe reel as set forth in Claim 1; the adapter head of the shaft adapter assembly is configured to be coupled to a first side of the pipe reel; and the shaft adapter assembly comprises another adapter head configured to be coupled to a second side of the pipe reel opposite the first side of the pipe reel, wherein the other adapter head comprises another adapter shaft configured to be partially inserted through the second reel end of the pipe reel as set forth in Claim 3; the shaft adapter assembly comprises a support shaft configured to be coupled between the adapter head and the other adapter head of the shaft adapter assembly as set forth in Claim 4; and the pipe deployment trailer comprises a trailer guide plate; and the adapter head of the shaft adapter assembly comprises an adapter guide plate coupled to the adapter shaft, wherein the adapter guide plate is configured to interact with the trailer guide plate to facilitate aligning the shaft adapter assembly and the pipe reel with the pipe deployment trailer as set forth in Claim 7 of U.S. Patent No. 10,787,339.
Further, it would have been obvious to one of ordinary skill in the art that the shaft adapter assembly, comprising: an adapter shaft configured to be partially inserted through a shaft opening a reed end of a pipe reel; a rotation control plate secured circumferentially around the adapter shaft; and a rotation control pin that extends out from the rotation control plate, wherein the rotation control pin is configured to be inserted between a pair of adjacent reel spokes in the reel end of the pipe reel to facilitate tying rotation of the adapter shaft with rotation of the pipe reel as set forth in Claim 16; and the one or more flat outer surfaces keyed on the adapter shaft, wherein each of the one or more flat outer surfaces is configured to align with a corresponding flat inner surface that is keyed into a shaft socket on a brake wheel to facilitate tying rotation of the pipe reel to rotation of the brake wheel as set forth in Claim 18 of the instant invention corresponds to the shaft adapter assembly to be deployed at a pipe reel, comprising: an adapter shaft configured to be partially inserted through a shaft opening in a first reel end of the pipe reel, wherein the pipe reel comprises a pipe drum coupled between the first reel end and a second reel end; a rotation control plate coupled to the adapter shaft; a rotation control pin that extends out from the rotation control plate, wherein the rotation control pin is configured to be inserted between reel spokes in the first reel end of the pipe reel to facilitate tying deployment speed of a pipe segment wrapped on the pipe reel to rotation of the shaft adapter assembly; and one or more flat outer surfaces keyed on the adapter shaft, wherein the one or more flat outer surfaces are configured to align with corresponding flat inner surfaces that are keyed into a shaft socket on a brake wheel of a brake assembly in a pipe deployment system to facilitate typing the rotation of the shaft adapter assembly to rotation of the brake wheel in the brake assembly as set forth in Claim 15; and the rotation control pin that extends out from the rotation control plate, wherein the other rotation control pin is configured to be inserted between other reel spokes in the first reel end of the pipe reel to facilitate tying the deployment speed of the pipe segment wrapped on the pipe reel to the rotation of the shaft adapter assembly as set forth in Claim 20 of U.S. Patent No. 10,787,339.  
Claims 16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15, 17, and 19 of U.S. Patent No. 11,014,775. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 16 and 18-20 are included in and/or can be gleaned from Claims 15, 17, and 19 of U.S. Patent No. 11,014,775.
	Specifically, it would have been obvious to one of ordinary skill in the art that the shaft adapter assembly, comprising: an adapter shaft configured to be partially inserted through a shaft opening a reed end of a pipe reel; a rotation control plate secured circumferentially around the adapter shaft; and a rotation control pin that extends out from the rotation control plate, wherein the rotation control pin is configured to be inserted between a pair of adjacent reel spokes in the reel end of the pipe reel to facilitate tying rotation of the adapter shaft with rotation of the pipe reel as set forth in Claim 16; the one or more flat outer surfaces keyed on the adapter shaft, wherein each of the one or more flat outer surfaces is configured to align with a corresponding flat inner surface that is keyed into a shaft socket on a brake wheel to facilitate tying rotation of the pipe reel to rotation of the brake wheel as set forth in Claim 18; the another rotation control pin that extends out from the rotation control plate, wherein the another rotation control pin is configured to be inserted between another pair of adjacent reel spokes in the reel end of the pipe reel to facilitate tying rotation of the adapter shaft to rotation of the pipe reel as set forth in Claim 19; and the adapter guide plate secured circumferentially around the adapter shaft, wherein the adapter guide plate is configured to engage an equipment guide plate on pipe deployment equipment to facilitate properly aligning the pipe reel with the pipe deployment equipment as set forth in Claim 20 of the instant invention corresponds to the shaft adapter assembly, comprising: an adapter shaft configured to be partially inserted through a shaft opening in a reel end of a pipe reel; and one or more flat outer surfaces keyed on the adapter shaft, wherein each of the one or more flat outer surfaces is configured to align with a corresponding flat inner surface that is keyed into a shaft socket on a brake wheel to facilitate tying rotation of the pipe reel to rotation of the brake wheel as set forth in Claim 15; the rotation control plate implemented circumferentially around the adapter shaft; a first rotation control pin that extends out from the rotation control plate, wherein the first rotation control pin is configured to be inserted between a first pair of adjacent reel spokes in the reel end of the pipe reel to facilitate tying rotation of the adapter shaft to rotation of the pipe reel; and a second rotation control pin that extends out from the rotation control plate, wherein the second rotation control pin is configured to be inserted between a second pair of adjacent reel spokes in the reel end of the pipe reel to facilitate tying rotation of the adapter shaft to rotation of the pipe reel as set forth in Claim 17; and the adapter guide plate implemented circumferentially around the adapter shaft as set forth in Claim 19 of U.S. Patent No. 11,014,775.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The phrase “equipment guide plate”, as set forth in Claims 1, 7, 9, 13, and 15, lacks antecedent basis in the specification.
Claim Rejections - 35 USC § 112
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 15, a period --.-- is missing at the end of the claim.
	Claim 16 is vague and indefinite.  On line 2, the phrase “a shaft opening a reed end…” is unclear.  It appears that the word “reed” should be replaced with the word --reel--.  However, even with changing the word “reed” to “reel” the phrase would not be fixed completely.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lofts (U.S. Patent No. 1,167,704).
With respect to Claim 16, Lofts, Figures 1-5, teaches a shaft adapter assembly, comprising: 
an adapter shaft 18 configured to be partially inserted through a shaft opening (see Figure 4) a reed end of a pipe reel; 
a rotation control plate 19 secured circumferentially around the adapter shaft 18; and 
a rotation control pin 20 that extends out from the rotation control plate 19, wherein the rotation control pin 20 is configured to be inserted between a pair of adjacent reel spokes in the reel end of the pipe reel to facilitate tying rotation of the adapter shaft 18 with rotation of the pipe reel.  
With respect to Claim 17, Lofts further teaches wherein the shaft adapter assembly is configured to tie rotation of the adapter shaft to rotation of a brake wheel 24 in a braking assembly 23,24 to enable the braking assembly to be used to control rotation of the pipe reel.  
With respect to Claim 19, Lofts further teaches another rotation control pin (see Figure 3) that extends out from the rotation control plate, wherein the another rotation control pin is configured to be inserted between another pair of adjacent reel spokes in the reel end of the pipe reel to facilitate tying rotation of the adapter shaft to rotation of the pipe reel.  
	Allowable Subject Matter
Claims 1-15 would be allowable pending the filing of a proper Terminal disclaimer. allowed.
Claims 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654